                    Case 7:15-cr-00176-KMK Document 443 Filed 03/04/21 Page 1 of 6
                   Case 7:15-cr-00176-KMK Document 457 Filed 04/25/21 Page 1 of 6


                                       Your rights • Our business
                                                                                MEMO ENDORSED

Robert J. Aiello                                                                                   69-06 Grand Avenue
Deveraux L. Cannick                                                                         Maspeth, New York 11378
                                                                                    (718)426-0444, Fax (118) 803-9764
Jennifer Arditi
                                                                                        Email: info@aiellocannick.com
Of Counsel

John S. Esposito
Anthony J. Rattoballi




                                                              March 4, 2021


          VIA ECF
          Honorable Kenneth M. Karas
          United States District Court
          Southern District of New York
          300 Quarropas Street
          New York, New York Y 1060 l

                   Re:   United States v. Edwin Ceballos
                         Case No.: 15-Cr-00176-(KMK)

          Dear Judge Karas:

                 The defendant, Edwin Ceballos, through the undersigned counsel, respectfully moves this
          Court, pursuant to 18 U.S.C. § 3582(c)(l )(A)(i), to grant compassionate release and reduce his
          sentence to time served. Alternatively, Mr. Ceballos respectfully requests, pursuant to 18 U.S.C.
          § 3624(c)(2), that he serve the remainder of his sentence in home confinement with the previously
          imposed term of supervised released to commence upon completion. The spiraling coronavirus
          pandemic and its variants (United Kingdom, South Africa and Brazil) are wreaking havoc all over
          the world. Public health experts and policymakers recognize that they are especially dangerous in
          the confines of correctional institutions. Mr. Ceballos' confinement at Orange County Jail and his
          medical issue make him susceptible to contracting and suffering complications from this virus.

                 The spread ofCOVID-19 at Orange County Jail and its administration's inability to protect
          prisoners in its care, combined with Mr. Ceballos health issue, constitute extraordinary and
          compelling circumstances.




                                                          1
         Case 7:15-cr-00176-KMK Document 443 Filed 03/04/21 Page 2 of 6
         Case 7:15-cr-00176-KMK Document 457 Filed 04/25/21 Page 2 of 6



                                        BACKGROUND

         On or about March 25 th , 2015, Edwin Ceballos was arrested by Federal authorities and
charged with Conspiracy to Distribute and Possession with Intent to Distribute Oxycodone and
Heroin. Mr. Ceballos was ordered detained. He was detained during the pendency of his case. On
January 5th , 2016, Mr. Ceballos pleaded guilty as charged. On May 11th , 2016, Your Honor
sentenced him to a tenn of thirty-nine (39) months imprisonment followed by three (3) years
supervised release. Mr. Ceballos was initially released in April 11 th , 2018. His tenn of supervised
release was revoked for a violation ofNew York State Narcotics laws. He was ultimately remanded
and sentenced on January 28 th , 2020 to timed served (six (6) months and seven (7) days). He was
restored to supervised released. On May 14th , 2020, he was charged with several new violations.
A warrant was issued for his arrest. He was ultimately arrested on October 8th, 2020. On October
19th , 2020, he admitted guilt to violations 3 and 4 and was sentenced to eleven (11) months
imprisonment.

      As of March 4 th , 2021, Mr. Ceballos, who is incarcerated at Orange County Jail, will have
completed approximately four and a half (4 ½) months of his eleven (11) months sentence.


                                      APPLICABLE LAW

       Under 18 U.S.C. § 3582(c)(l)(A), as amended by the First Step Act, the Court "may not
modify a tenn of imprisonment once it has been imposed except" as provided by statute. As
relevant here:

                 [T]he court, upon motion of the Director of the Bureau of Prisons, or
         upon motion of the defendant after the defendant has fully exhausted all
         administrative rights to appeal a failure of the Bureau of Prisons to bring a
         motion on the defendant's behalf or the lapse of 30 days from the receipt of such
         a request by the warden of the defendant's facility, whichever is earlier, may
         reduce the term of imprisonment (and may impose a tenn of probation or
         supervised release with or without conditions that does not exceed the unserved
         portion of the original term of imprisonment), after considering the factors set
         forth in section 3553(a) to the extent that they are applicable, if it finds that-

                 (i) extraordinary and compelling reasons warrant such a reduction . . .and
                 that such a reduction is consistent with applicable policy statements
                 issued by the Sentencing Commission.

Id. The policy statement, which appears at Section 1B 1.13 of the Guidelines, provides that a
reduction of sentence is permitted if: ••extraordinary and compelling reasons warrant the
reduction," U.S.S.G. § 1B1.13(l)(A); ••the defendant is not a danger to the safety of any other
person or to the community, as provided in 18 U.S.C. § 3142(g)," id. § 1B1.13(2); and ··the
reduction is consistent with this policy statement," id. § 1B 1.13(3). The Application Notes of§



                                                  2
         Case 7:15-cr-00176-KMK Document 443                Filed 03/04/21 Page 3 of 6
         Case 7:15-cr-00176-KMK Document 457 Filed 04/25/21 Page 3 of 6



1B 1.13, in turn, describe multiple ways that a defendant can show an '"extraordinary and
compelling reason":

   (A) Medical Condition of the Defendant -

       (i)     The defendant is suffering from a terminal illness (i.e., a serious and advanced
               illness with an end of life trajectory). A specific prognosis of life expectancy (i.e.,
               a probability of death within a specific time period) is not required. Examples
               include metastatic solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-
               stage organ disease, and advanced dementia.

       (ii)    The defendant is -

               (I)     suffering from a serious physical or medical condition,

               (II)    suffering from a serious functional or cognitive impairment, or

               (III)  experiencing deteriorating physical or mental health because of the aging
               process,

       that substantially diminishes the ability of the defendant to provide selfcare within the
       environment of a correctional facility and from which he or she is not expected to recover.

U.S.S.G. § 181.13, Application Note 1.


        The defendant bears the burden of proving "extraordinary and compelling reasons" exist
under the above criteria to justify early release. Sec United States v. Butler, 970 F.2d 1017, 1026
(2d Cir. 1992) ("A party with an affirmative goal and presumptive access to proof on a given issue
normally has the burden of proof as to that issue.'').


                                          EXHAUSTION

       Mr. Ceballos is not at a BOP facility. He is housed at Orange County Jail so there is not a
BOP official for him to address an application for compassionate release. In cases where the
defendant was incarcerated either in a local jail or privately run prison, the exhaustion requirement
has been waived or has not been required by the Courts. See United States v. Barasus, 18 CR. 736-
04 (NSR) (SONY, July 6, 2020), and United States v. Sanchez, 18 CR. 833 (VSB) (SONY, May
12, 2020).


                                 COMPASSIONATE RELEASE

       The new strain of Coronavirus which causes COVID-19 has infected over 115 million
people leading to at least 2.56 million deaths worldwide with the United States now leading the
world with over 28.1 million confirmed cases and over 4.7 hundred thousand pius deaths. ~n

                                                  3
           Lase r :.L:J-cr-uu.L ro-K.MK.        uocumern 44j         1-11ea Uj/U4J:Ll      fJage 4 or o
           Case 7:15-cr-00176-KMK Document 457 Filed 04/25/21 Page 4 of 6



March 1 l th, 2020, the World Health Organization officially classified COVID-19 as a pandemic.
New York Governor, Andrew Cuomo, declared a State of Emergency on March 7th , 2020 and
Former President Trump declared a State of Emergency for the Nation on March 13 th , 2020.

        Orange County Jail is located in the State of New York. As of March 4 th , 2021, in the State
ofNew York over l.66 million individuals have tested positive for the Coronavirus. Over47,345
New Yorkers have died as result of the virus. The State of New York is still in the midst of a
spiraling pandemic. The new variant strains have created an even greater risk. Given their
aggressive purported virulent nature, it would be devastating if they were to get into the population
of Orange County Jail or any BOP facility.


                                                  ARGUMENT

       Mr. Ceballos' confinement in Orange County Jail in the midst of a pandemic that is
ravaging inmates and staff, coupled with his medical issue, make him particularly susceptible to
sickness and complications should he contract the virus. These combined issues constitute an
extraordinary and compelling reason for his release under 18 U.S.C. § 3582 (c)(l)(A)(i).

        While there still many unknowns about the virus, one thing is clear: COVID-19 is deadly
and highly contagious. The CDC advises that the Coronavirus is "spread mainly from person-to-
person ... [b]etween people who are in close contact with one another ... [t ]hrough respiratory
droplets produced when an infected person coughs or sneezes." The droplets land on the mouths
or noses or can be inhaled into the lungs of people who are asymptomatic. There is no known
treatment, vaccine, or cure for COVID-19 and citizens are warned daily to practice social
distancing and to take precautions when exposed to other individuals, even on a limited basis. The
CDC had advised that individuals of any age who have serious underlying medical conditions
might be at a higher risk for severe illness from COVID-19.

       COVID-19 cases have been spreading rapidly at multiple BOP facilities, and containment
has proved to be impossible. Bureau of Prisons staff come and go every day, and although efforts
are made to limit inmates' transport and transfer, due to the communal nature of the living
arrangements and the inability of inmates to self-isolate and regularly wash and sanitize their
hands, correctional facilities pose a unique risk to both inmates and staff. 1

        On March 27th, 2020, more than 400 former DOJ leaders, attorneys, and federal judges sent
an open letter to the President, asking that he take immediate action to reduce the population in
correctional facilities to prevent the catastrophic spread of COVID-19, in particular by commuting
the sentences of elderly and medically vulnerable inmates who have already served a majority of

1   While other inmates face the same inability to follow the CDC's guidelines and protect themselves, not all
inmalCJ have Mr. Ceballos hcnllh ailment~ and do not liOliOUntGf lhG ~um; ri~k.

                                                          4
          case /:1!:>-cr-UUl /b-KMK            LJocument 44j         Hied Uj/04/Ll        !-'age!:> OT b
          Case 7:15-cr-00176-KMK Document 457 Filed 04/25/21 Page 5 of 6



their sentences. Leading public health experts made a similar request, as did members of Congress.
On April 3rd , 2020, Attorney General Barr issued a memorandum directing the BOP to move
vulnerable prisoners into home confinement with due ..dispatch". On April 10th , 2020, members
of Congress wrote again to Attorney General Barr, noting that several inmates had since died in
BOP custody many who had pre-existing conditions. 2

        Judges throughout the country are responding to this crisis and heeding advice of medical
experts by releasing vulnerable inmates from overcrowded facilities. I am sure that this Court is
aware of the many instances of compassionate release being ordered in this District as the string-
cites of those many cases is now as long as the many briefs requesting release.

       Mr. Ceballos is a medically vulnerable inmate for whom compassionate release is
appropriate. As noted in his medical records (Sec Exhibit A, Filed Under Seal), Mr. Ceballos is an
asthmatic and is obese. Specifically, he weighs 220 lbs. and is 5'10". His BMI is 31.57. His
healthy weight is 149-183 lbs. It should also be noted that he was a smoker. As a result of his
asthmatic condition, he has often been prescribed a nebulizer.

        When extraordinary and compelling reasons are established, the Court must consider the
relevant sentencing factors in 18 U.S.C. § 3553 (a) factors.

       Under all of the circumstances in this case, the Court should conclude that the time Mr.
Ceballos has already served is sufficient to satisfy the purposes of sentencing.

         Here, the overriding factor under § 3553 that was not present at the time of sentencing is
the COVID-19 pandemic and the serious risk it presents to Mr. Ceballos health and safety. The
purpose of just punishment does not warrant a sentence that includes exposure to a life-threatening
illness. In fact, the Eight Amendment's prohibition on cruel and unusual punishment includes
unreasonable exposure to dangerous conditions in custody. Helling v. McKinney. 509 U.S. 25, 28
(1993); see also Wallis v. Baldwin, 70 F.3d 1074 (9 th Cir. 1995) (applying Helling to exposure to
asbestos); Brown v. Mitchell, 327 F.Supp. 2d 615, 650 (E.D. Va. July 28, 2004) (applying Helling
to "contagious diseases caused by overcrowding conditions").

       Mr. Ceballos has a release plan. He will reside with his parents. They live in an apartment
in New York City. This is where he resided prior to his incarceration. Unfortunately, his mother
was affiicted with COVID-19 several months ago. She now suffers with its aftermath. It has left


2 BOP employees have expressed similar concerns and fears about the dangers of COVID-19 and the inadequacy of
measures to protect them. On March 31 ", 2020, BOP employees filed a complaint with the Occupational Safety and
Health Administration, alleging that federal prisoners are "proliferating the spread" of COV ID-19 and that conditions
at BOP facilities nationwide place them in "imminent danger". The union listed JOO of 122 facilities nationwide with
alleged safety or health hazards. The complaint alleges that the BOP has not taken adequate safety precautions to
mitigate the spread of COVID-19.



                                                          5
         Case 7:15-cr-00176-KMK Document 443 Filed 03/04/21 Page 6 of 6
         Case 7:15-cr-00176-KMK Document 457 Filed 04/25/21 Page 6 of 6



her with many ailments. She is not able to care for herself. Aside from trying to find employment
and attending AA meetings, Mr. Ceballos will assist in rendering her care.



                                               CONCLUSION

         The CDC has detennined that persons of any age suffering with the following conditions
are at an increased risk of severe illness from COVID-19: Chronic kidney disease, COPD (chronic
obstructive pulmonary disease), immunocompromised state (weakened immune system) from
solid organ transplant, obesity (body mass index [BMI] of 30 or higher}, serious heart conditions,
such as heart failure, coronary artery disease, or cardiomyopathies, sickle cell disease, Type 2
diabetes mellitus.

        As noted previously, Mr. Ceballos is obese and suffers from Asthma. His medical records
indicate a number of hospitalizations for his asthmatic condition (See Exhibit A, filed under seal).
The more underlying conditions someone has, the greater the risk is for illnesses from COVID-19.
The CDC has determined that such condition makes him at an increased risk for severe illness
from COVID-19. Clearly, Mr. Ceballos' medical condition satisfies the mandates of policy
statement which appears at 1B 1.13 of the Guidelines. Mr. Ceballos is suffering from serious
medical conditions.

      Edwin Ceballos is a severely ill man. His vulnerability to contracting and potentially
succumbing to this deadly disease constitutes "extraordinary and compelling reasons" to grant
compassionate release.

       For the foregoing reasons, Mr. Ceballos respectfully requests that the Court grants his
motion for compassionate release.


                                                               Respectfully submitted,



                                                                ~~-~
                                                                 everaux L. Cannick
         Appl ication for compassionate release, under 18 U.S.C. Section 3582, is denied . Mr. Ceballos may have asthma
         and be obese, but these facts alone do not carry the day, even if they establish extraord inary and compelling
         circumstances that might support release. The Section 3553(a) factors far outweigh these circumstances. First,
         contrary to what Mr. Ceballos claims , the pandemic and in particular its impact on prisons was considered by the
         Court when it imposed the sentence it did on Mr. Ceballos. Among other things, the Court noted that it was
DLC/ad   hypocritical of Mr. Ceballos to seek a break based on the coronavirus, given his behavior exhibited a reckless
         disregard for the virus when he was violating his supervised release terms. While New York was on a near total
         lockdown , Mr. Cebal los was drinking and driving with no apparent fear of the virus. Moreover, to release Mr.
         Ceballos early would thoroughly undermine the reasons for the sentence , wh ich was both to promote specific and
         general deterrence and respect for the law. This was not Mr. Ceballos' first violation or his first term of
         imprisonment, thus making him an obvious risk of recidivism. Yes, the vi rus is dangerous to people with Mr.
         Ceballos' medical condition , but Mr. Ceballos could have avoided both imprisonment and contracting the virus if he
         had honored his o ligations~supervlsee.

         So Ordered.    4-----'=="!ll:>I         4/19/21
                                                           6
